Citation Nr: 1726611	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-25 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetic retinopathy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran is service connected for diabetes mellitus type II and he has diabetic retinopathy.


CONCLUSION OF LAW

The criteria for service connection for diabetic retinopathy, secondary to service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is service-connected for diabetes mellitus type II, seeks service connection for diabetic retinopathy.  He reports that his ophthalmologists have diagnosed him as having diabetic retinopathy.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

II. Analysis

As stated before, the Veteran is service-connected for diabetes mellitus type II, and has been since July 14, 2009.  The issue then is whether there is associated retinopathy.

On VA examination in November 2009, the examiner found "no active diabetic retinopathy today;" however, ophthalmology records dated before and after the examination advise of "diabetic retinopathy."  See private ophthalmology records dating from 2007 to 2012.  See also VA primary care record dated May 6, 2010.  As there is sufficient competent medical evidence of diabetic retinopathy during the appeal period, service connection for retinopathy secondary to service-connected diabetes mellitus type II is established.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the presence of a disability at any time during the claim process can constitute the establishment of the current disability element of the claim).  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for diabetic retinopathy is warranted.


ORDER

Service connection for diabetic retinopathy secondary to service-connected diabetes mellitus type II disability is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


